DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 23, 2020.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on July 31, 2020, May 13, 2021, and November 17, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 15, and 18 – 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0272148 A1 to KARASEV et al. (herein after "Karasev").
As to Claim 1,
Karasev’s motion prediction system discloses a computer-implemented method of perception and motion forecasting, the computer-implemented method (see at least Figs. 1 - 7, ¶0020, ¶0031, ¶0033 - ¶0037,  and Abstract.  In particular, see Fig. 3.  

    PNG
    media_image1.png
    852
    577
    media_image1.png
    Greyscale

See ¶0033 - ¶0037, autonomous vehicle (vehicle 102) performs perception and motion forecasting (predictions) of detected objects (pedestrians)) comprising: 
generating, by a computing system comprising one or more computing devices, a plurality of temporal instance representations (see at least Figs. 1 - 7, ¶0011, ¶0027 ¶0033 - ¶0037.  In particular, see Fig. 1 ~ image sequence 110A. 

    PNG
    media_image2.png
    490
    481
    media_image2.png
    Greyscale

See Fig. 3 ~ process method step 306.  See ¶0023 - ¶0024 and ¶0034), 
wherein each temporal instance representation is associated with differences in an appearance and a motion of one or more objects over past time intervals (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025.  In particular, see Fig. 1 ~ image sequence 110A.  


    PNG
    media_image3.png
    769
    507
    media_image3.png
    Greyscale

See Fig. 4 ~ determine based at least in part on historical sensor data of the object (pedestrian), Karasev discloses an object path prediction system that teaches an object's (pedestrian) trajectory being estimated based on multiple images of the pedestrian being captured in sequence by sensor system 106 and inputted into perception system 114 where it indicates the object moving over time); 
determining, by the computing system, based at least in part on the plurality of temporal instance representations and current detections of a set of objects (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025.  In particular, see Fig. 1 ~ determination based on perception data 124. Object (Pedestrian at Time T 126 and Pedestrian at Time T + t) is indicated as multiple images being captured in sequence by sensor data 112 indicating object's (pedestrian's) movement over time) comprising
the one or more objects, one or more past paths of the one or more objects over the past time intervals (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025, ¶0039, ¶0064, ¶0074 - ¶0078.  In particular, see Fig. 3 ~ process method 306.  See Fig. 4 ~ process method 402.  See ¶0025, ¶0034, ¶0039, Karasev discloses an object path prediction system that teaches an object's (pedestrian) trajectory being estimated based on multiple images of the pedestrian being captured in sequence by sensor system 106 and inputted into perception system 114 where it indicates the object moving over time) and 
one or more candidate paths of the set of objects over a set of time intervals comprising a current time interval and at least one of the past time intervals (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025, ¶0033 - ¶0039, ¶0064, ¶0074 - ¶0078.  In particular, see Fig. 3 ~ process method 306.  See Fig. 4 ~ process method 402.  See ¶0025, ¶0034, ¶0039); 
determining, by the computing system, one or more predicted paths of the set of objects based at least in part on one or more machine-learned models (see at least Fig. 1, ¶0008, ¶0016, ¶0025, Machine learning determines predicted Objects current position (trajectory)),
the one or more machine-learned models utilizing the one or more past paths (see at least Figs. 1 - 7, ¶0025 - ¶0031, and ¶0033 - ¶0040.  In particular, see Figs. 3 - 4, Karasev discloses a historical image of object moving (pedestrian running) along a path (trajectory), and teaches a motion model.  Candidate paths are machine learned models stored in memory based upon historical pictorial image frame captures of object's (pedestrian's) progressing along a path (trajectory)) and the one or more candidate paths to infer the one or more predicted paths (see at least Figs. 1 - 7, ¶0025 - ¶0031, and ¶0033 - ¶0040.  In particular, see Figs. 3 - 4, Image data and a motion model of an object (pedestrian) is inputted into a machine learned model, wherein the machine learned model is trained to estimate and predict object's (pedestrian's) motion / movement along a path (trajectory)); and 
generating, by the computing system, path data comprising information associated with the one or more predicted paths for each object of the set of objects respectively.  (See at least Fig. 1 - 7, ¶0008, ¶0016, ¶0025, ¶0033, ¶0044, and ¶0048.  In particular, see Fig. 6 ~ process method step 316.  See ¶0025, and ¶0033, Machine learning determines predicted object’s current position (trajectory)).
As to Claim 15,
Karasev discloses a computing system (see Fig. 1 ~ vehicle computing system 108, ¶0022, and ¶0066) comprising: 
one or more processors (see ¶0022, ¶0066, processor(s) 516 of the vehicle 502); 
a memory comprising one or more tangible non-transitory computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors (see ¶0067, memory 518 and 546 are  tangible non-transitory computer-readable media / memory that perform operations of the claimed invention)
cause the computing system to perform operations (see Fig. 1, ¶0022, and ¶0066 - ¶0067) comprising: 
generating a plurality of temporal instance representations (see Figs. 1 - 7, ¶0011, ¶0027 ¶0033 - ¶0037.  In particular, see Fig. 2. 3 ~ process method step 306.  See ¶0034), 
wherein each temporal instance representation is associated with differences in an appearance and a motion of one or more objects over past time intervals (see Figs. 1 - 7, ¶0011, ¶0023 - ¶0025, Karasev discloses an object path prediction system that teaches an object's (pedestrian) trajectory being estimated based on multiple images of the pedestrian being captured in sequence by sensor system 106 and inputted into perception system 114 where it indicates the object moving over time); 
determining, based at least in part on the plurality of temporal instance representations and current detections of a set of objects (see Figs. 1 - 7, ¶0011, ¶0023 - ¶0025.  In particular, see Fig. 1 ~ determination based on perception data 124. Object (Pedestrian at Time T 126 and Pedestrian at Time T + t) is indicated as multiple images being captured in sequence by sensor data 112 indicating object's (pedestrian's) movement over time) comprising 
and 
one or more candidate paths of the set of objects over a set of time intervals comprising a current time interval and at least one of the past time intervals (see Figs. 1 - 7, ¶0011, ¶0023 - ¶0025, ¶0033 - ¶0039, ¶0064, ¶0074 - ¶0078.  In particular, see Fig. 3 ~ process method 306.  See Fig. 3 ~ process method 402.  See ¶0025, ¶0034, ¶0039); 
determining one or more predicted paths of the set of objects based at least in part on one or more machine-learned models (see Fig. 1, ¶0008, ¶0016, ¶0025, Machine learning determines predicted Objects current position (trajectory)), the one or more machine-learned models utilizing the one or more past paths (see Figs. 1 - 7, ¶0025 - ¶0031, and ¶0033 - ¶0040.  In particular, see Figs. 3 - 4, Karasev discloses a historical image of object moving (pedestrian running) along a path (trajectory), and teaches a motion model.  Candidate paths  are machine learned models stored in memory based upon historical pictorial image frame captures of object's (pedestrian's) progressing along a path (trajectory)) and 
the one or more candidate paths to infer the one or more predicted paths (see Figs. 1 - 7, ¶0025 - ¶0031, and ¶0033 - ¶0040.  In particular, see Figs. 3 - 4, Image data and a motion model of an object (pedestrian) is inputted into a machine learned ; and 
generating path data comprising information associated with the one or more predicted paths for each object of the set of objects respectively.  (See Fig. 1 - 7, ¶0008, ¶0016, ¶0025, ¶0033, ¶0044, and ¶0048.  In particular, see Fig. 6 ~ process method step 316.  See ¶0025, and ¶0033, Machine learning determines predicted Objects current position (trajectory)).
 As to Claim 18,
Karasev discloses an autonomous vehicle (see at least Figs. 1 - 7, ¶0020, ¶0031, ¶0033, and Abstract.  In particular, see Fig. 1 ~ 102.  See ¶0020, autonomous vehicle (vehicle 102)) comprising: 
one or more processors (see at least ¶0022, ¶0066, processor(s) 516 of the vehicle 502); 
a memory comprising one or more tangible non-transitory computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the computing system to perform operations (see at least ¶0067, memory 518 and 546 are  tangible non-transitory computer-readable media / memory that perform operations of the claimed invention) comprising: 
generating a plurality of temporal instance representations (see at least Figs. 1 - 7, ¶0011, ¶0027 ¶0033 - ¶0037.  In particular, see Fig. 2. 3 ~ process method step 306.  See ¶0034), 
wherein each temporal instance representation is associated with differences in an appearance and a motion of one or more objects over past time intervals (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025, Karasev discloses an object path prediction system that teaches an object's (pedestrian) trajectory being estimated based on multiple images of the pedestrian being captured in sequence by sensor system 106 and inputted into perception system 114 where it indicates the object moving over time); 
determining, based at least in part on the plurality of temporal instance representations and current detections of a set of objects (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025.  In particular, see Fig. 1 ~ determination based on perception data 124. Object (Pedestrian at Time T 126 and Pedestrian at Time T + t) is indicated as multiple images being captured in sequence by sensor data 112 indicating object's (pedestrian's) movement over time) comprising 
the one or more objects, one or more past paths of the one or more objects over the past time intervals (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025.  In particular, see Fig. 1 ~ determination based on perception data 124. Object (Pedestrian at Time T 126 and Pedestrian at Time T + t) is indicated as multiple images being captured in sequence by sensor data 112 indicating object's (pedestrian's) movement over time) and 
one or more candidate paths of the set of objects over a set of time intervals comprising a current time interval and at least one of the past time intervals (see at least Figs. 1 - 7, ¶0011, ¶0023 - ¶0025, ¶0033 - ¶0039, ¶0064, ¶0074 ; 
determining one or more predicted paths of the set of objects based at least in part on one or more machine-learned models (see at least Fig. 1, ¶0008, ¶0016, ¶0025, Machine learning determines predicted Objects current position (trajectory)), 
the one or more machine-learned models utilizing the one or more past paths (see at least Figs. 1 - 7, ¶0025 - ¶0031, and ¶0033 - ¶0040.  In particular, see Figs. 3 - 4, Image data and a motion model of an object (pedestrian) is inputted into a machine learned model, wherein the machine learned model is trained to estimate and predict object's (pedestrian's) motion / movement along a path (trajectory)) and 
the one or more candidate paths to infer the one or more predicted paths (see at least Figs. 1 - 7, ¶0025 - ¶0031, and ¶0033 - ¶0040.  In particular, see Figs. 3 - 4, Image data and a motion model of an object (pedestrian) is inputted into a machine learned model, wherein the machine learned model is trained to estimate and predict object's (pedestrian's) motion / movement along a path (trajectory)); and 
generating path data comprising information associated with the one or more predicted paths for each object of the set of objects respectively.  (See at least Fig. 1 - 7, ¶0008, ¶0016, ¶0025, ¶0033, ¶0044, and ¶0048.  In particular, see Fig. 6 ~ process method step 316.  See ¶0025, and ¶0033, Machine learning determines predicted Objects current position (trajectory)).
As to Claim 19,
the autonomous vehicle of claim 18, wherein the path data is part of an input to a motion planning system of the autonomous vehicle.  (See at least Figs. 1 - 7, ¶0011, ¶0015 ¶0023 - ¶0025, ¶0031 - ¶0040, ¶0064, ¶0070 - ¶0078.  In particular, see Fig. 3 ~ process method 316.  See ¶0040, ¶0070, and ¶0073 Karasev discloses an object path prediction system that teaches wherein the path data is part of an input to a motion planning system of the autonomous vehicle.)
As to Claim 20,
Karasev discloses the autonomous vehicle of claim 18, further comprising: 
controlling one or more vehicle systems of the autonomous vehicle based at least in part on the path data.  (See at least Figs. 1 - 7, ¶0073, ¶0081, and ¶0088, Karasev discloses an object path prediction system that teaches controlling one or more vehicle systems of the autonomous vehicle based at least in part on the path data.)

Allowable Subject Matter
Claims 2 – 14, and 16 – 17 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art appears to be silent wherein the computer-implemented method of perception and motion forecasting of claim 1 discloses the appearance of the one or more objects over the past time intervals from an appearance memory that is different from the object path memory;
a concatenation of one or more appearance features and one or more motion features respectively associated with the appearance and the motion of the one or more objects over the past time intervals; and
determining, by the computing system, a plurality of matching scores corresponding to the plurality of temporal instance representations, wherein each of the plurality of matching scores is based at least in part on differences between the appearance and the motion of the set of objects over the one or more past paths and the appearance and the motion of the set of objects over the one or more candidate paths

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661